United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 04-2583
                               ________________

Guadalupe Arellano-Garcia,              *
                                        *
            Petitioner,                 *
                                        *      Petition for Review of an
      v.                                *      Order of the Board of
                                        *      Immigration Appeals.
Alberto Gonzales, Attorney General      *
of the United States,1                  *             [PUBLISHED]
                                        *
            Respondent.                 *
                                        *

                               ________________

                               Submitted: March 15, 2005
                                   Filed: December 7, 2005
                               ________________

Before WOLLMAN, LAY, and HANSEN, Circuit Judges.
                        ________________

HANSEN, Circuit Judge.

      Guadalupe Arellano-Garcia, a native and citizen of Mexico, seeks review of a
decision of the Board of Immigration Appeals (BIA) affirming the order of an

_____________________
      1
        Alberto Gonzales has been appointed to serve as Attorney General of the
United States and is substituted as the respondent pursuant to Federal Rule of
Appellate Procedure 43(c)(2).
Immigration Judge (IJ), finding that he is ineligible for discretionary relief from
deportation and ordering his removal to Mexico. We deny the petition for review.

       Arellano-Garcia entered the United States in September 1977. In August 1987,
he became a temporary permanent resident. On October 12, 1988, Arellano-Garcia
pleaded guilty to possession for sale of cocaine in a California state court, and he
served nine months in prison on a two-year sentence. There is no dispute that this
drug trafficking offense is considered an aggravated felony under the Immigration and
Nationality Act (INA) § 101(a)(43)(B). 8 U.S.C. § 1101(a)(43)(B) (2000). Because
of his conviction, the former Immigration and Naturalization Service (now part of the
Department of Homeland Security) deported Arellano-Garcia on June 2, 1989. Three
days later, on June 5, 1989, Arellano-Garcia re-entered the United States using his
temporary permanent resident card, which had not been taken from him when he was
deported. Despite his conviction and prior deportation, the agency mistakenly
approved Arellano-Garcia's application for permanent residency in February 1990,
and Arellano-Garcia thereafter submitted an application for naturalization in April
1999.

       When the agency realized that Arellano-Garcia had been convicted of a drug
trafficking offense in 1988 and deported in 1989, it placed Arellano-Garcia in removal
proceedings. Arellano-Garcia conceded removability (Petitioner's Br. at 8), but
sought relief from removal under INA § 212(c) (repealed in 1996), under which some
"[a]liens lawfully admitted for permanent residence" were eligible for a waiver of
removal at the discretion of the Attorney General. See 8 U.S.C. § 1182(c) (1994),
repealed by Pub. L. No. 104-208, § 304(b), 110 Stat. 3009-597 (Supp. II 1996); I.N.S.
v. St. Cyr, 533 U.S. 289, 295 & 326 (2001) (holding, inter alia, that § 212(c) relief
remains available for aliens who pleaded guilty prior to the repeal of the statute and
who would have been eligible for § 212(c) relief at the time of their plea). The
Immigration Judge held that Arellano-Garcia was not statutorily eligible to apply for
a waiver of removal pursuant to § 212(c) because, as a result of his 1988 drug

                                         -2-
trafficking conviction, he was not "lawfully" granted permanent resident status in
1990. The BIA affirmed. In his petition for judicial review, Arellano-Garcia
challenges the legal conclusion that he is not eligible to apply for § 212(c) relief.

       We first consider whether we have jurisdiction to address the substance of
Arellano-Garcia's claim. Generally, we lack "jurisdiction to review any final order of
removal against an alien who is removable by reason of having committed a criminal
offense covered in section 1182(a)(2) or 1227(a)(2)(A)(iii) [or] (B)," 8 U.S.C. §
1252(a)(2)(C) (2000), which includes a drug trafficking offense like Arellano-Garcia's
1988 conviction. The Attorney General concedes, however, and we agree, that in
§ 106(a)(1)(A)(iii) of the REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231,
310 (May 11, 2005), to be codified at 8 U.S.C. § 1252(a)(2)(D), Congress amended
the INA by restoring jurisdiction in the circuit courts to review "questions of law" and
"constitutional claims" in a petition for review challenging a removal order. See
Salkeld v. Gonzales, 420 F.3d 804, 809 (8th Cir. 2005) ("Pursuant to the REAL ID
Act of 2005, however, we retain jurisdiction to review constitutional claims and
questions of law.") Because Arellano-Garcia presents questions of law and
constitutional claims, we have jurisdiction to address the merits of his petition for
review.

       "We review questions of law de novo and accord substantial deference to the
BIA's interpretation of immigration law and agency regulations." Bernal-Rendon v.
Gonzales, 419 F.3d 877, 880 (8th Cir. 2005). Arellano-Garcia asserts that the BIA
erred in concluding as a matter of law that he was not a "lawfully admitted permanent
resident" within the meaning of the now repealed § 212(c). Arellano-Garcia attempts
to sidestep the issue of whether he was "lawfully" admitted, however, by urging that
he should be "deemed" a lawfully admitted permanent resident because the Attorney
General's authority to rescind permanent residence status on the ground that the alien
was not eligible for the adjustment is limited to five years, which has long since
passed. See INA § 246(a); 8 U.S.C. § 1256(a) (imposing a five-year limitation on the

                                          -3-
Attorney General's ability to initiate rescission of an adjustment of status on the
ground that the alien was not eligible for the adjustment). He reasons that deportation
is not permitted where the misconduct in obtaining the adjustment, which the Attorney
General did not act upon within the five-year limit, is the sole ground for deportation,
citing Bamidele v. I.N.S., 99 F.3d 557, 565 (3d Cir. 1996) (holding that § 1256(a)
prohibits the initiation of deportation proceedings based exclusively on fraud in
obtaining the adjustment of status). The Attorney General asserts that the five-year
limit on initiating rescission proceedings in § 1256 does not bar the initiation of
deportation proceedings even when the alleged grounds for deportation are acts
committed in procuring the adjustment of status, citing Matter of Belenzo, 17 I & N
Dec. 374, 384 (Att'y Gen. 1981) (holding that the five-year limitation period for
correcting mistakes in granting permanent resident status does not bar deportation
proceedings, even when deportation is sought for acts committed in procuring the
adjustment), and Asika v. Ashcroft, 362 F.3d 264, 270-71 (4th Cir. 2004) (per curiam)
(deferring to the Attorney General's interpretation of the statute as permissible and
reasonable), cert. denied, 125 S. Ct. 861 (2005).

        Arellano-Garcia's reliance on the five-year limitation on rescission proceedings
is misplaced, and we need not comment on the cases cited above. This case does not
require us to construe the five-year limitation period on rescission proceedings. The
current proceedings are based on Arellano-Garcia's prior conviction, not on the
erroneous grant of permanent residency status. Arellano-Garcia concedes that he is
deportable on the basis of his prior conviction, and he does not challenge the decision
to initiate enforcement proceedings on that basis. See 8 U.S.C. § 1227(a)(2)(B)(i)
(stating that an alien convicted of a controlled substance offense is deportable).2


      2
        As made clear by the rescission statute since its amendment in 1996, the
Attorney General was not required to rescind Arellano-Garcia's adjusted status prior
to initiating deportation proceedings. See 8 U.S.C. § 1256(a) ("Nothing in this
subsection shall require the Attorney General to rescind the alien's status prior to
commencement of procedures to remove the alien . . . and an order of removal issued
                                          -4-
Additionally, the Attorney General conceded at oral argument that he cannot prove
that Arellano-Garcia made any fraudulent misrepresentations in his adjustment
proceedings, so this is not a case where the deportation proceedings are based solely
upon fraud in the procurement of the permanent residency status, but a case where that
favorable status was obtained by a negligent mistake made by the government.

       Thus, we are asked to decide whether an alien who received an adjustment to
permanent residency status by a mistake can be considered an alien "lawfully admitted
for permanent residence" within the meaning of the now repealed INA § 212(c); 8
U.S.C. § 1182(c) (1994). We conclude that he cannot.

      The INA defines the term "lawfully admitted for permanent residence" as
meaning "the status of having been lawfully accorded the privilege of residing
permanently in the United States." 8 U.S.C. § 1101(a)(20). This definition is
somewhat circuitous, and where there is ambiguity, we must give deference to the
agency's interpretation, if it is reasonable. See Chevron U.S.A. Inc. v. Natural Res.
Def. Council, Inc., 467 U.S. 837, 842-43 (1984) (requiring courts to consider first
whether Congress has directly spoken to the precise question at issue, and if not,
whether the agency's interpretation is reasonable; "the court does not simply impose
its own construction on the statute").

       The Attorney General has adopted the interpretation articulated by the Fifth and
Ninth Circuits, stating that the term "'"lawfully" denotes compliance with substantive
legal requirements, not mere procedural regularity.'" In re Koloamatangi, 23 I & N
Dec. 548, 550 (BIA 2003) (quoting Matter of Longstaff, 716 F.2d 1439, 1441 (5th Cir.
1983), cert. denied, 467 U.S. 1219 (1984), and citing Monet v. INS, 791 F.2d 752, 753
(9th Cir. 1986)). These cases state without ambiguity that lawful status is required,
not simply lawful procedure. Monet, 791 F.2d at 754; Longstaff, 716 F.2d at 1441.


by an immigration judge shall be sufficient to rescind the alien's status.").
                                          -5-
While the BIA's opinion in Koloamatangi dealt with an alien who had obtained his
status adjustment fraudulently, the reasoning articulated is not limited to cases of
fraud. The opinion notes with approval that "the Fifth and Ninth Circuits each
decided that the term 'lawfully admitted for permanent residence' did not apply to
aliens who had obtained their permanent residence by fraud, or had otherwise not been
entitled to it." Koloamatangi, 23 I & N Dec. at 550 (emphasis added). See also Lai
Haw Wong v. I.N.S., 474 F.2d 739, 742 (9th Cir. 1973) (holding that a "mistaken
admission conferred no status, permanent resident or otherwise" and thus the aliens
were not "lawfully admitted").

        We conclude that the agency's interpretation of "lawful," which is based upon
circuit court precedent, is reasonable and applies not only where there has been fraud
in the procurement of the adjusted status, but also to a situation where the alien was
not entitled to an adjustment but received it by a negligent mistake of the agency.
Arellano-Garcia may have received the adjustment through lawful procedure, and thus
he reaped the benefits of permanent residence status until the mistake was discovered,
but we defer to the BIA's reasoned statutory interpretation and conclusion that he
never "lawfully" acquired the status through that mistake. We will not "deem" him
to be a "lawfully admitted permanent resident" when he obtained permanent residence
status through a mistake and was not otherwise eligible for the status adjustment.
Therefore, Arellano-Garcia was not eligible for § 212(c) relief.

       Arellano-Garcia also argues that the Attorney General violated his due process
rights when it deported him in 1989 without first revoking his temporary residence
status. There is no indication in the record that he asserted this claim in the 1989
deportation proceedings, when he was charged with entry without inspection and
being convicted of a controlled substance offense, and he did not appeal that
deportation order to the BIA. We will not address an issue collaterally attacking the
validity of the first deportation order, raised for the first time in a petition for review
of the second deportation proceedings. See Briones-Sanchez v. Heinauer, 319 F.3d

                                            -6-
324, 327-28 (8th Cir. 2003) (rejecting a collateral attack against a prior immigration
order where the alien had failed to exhaust administrative remedies in the initial
deportation proceedings). Furthermore, "[i]n order to succeed on a due process claim,
an alien must prove that he was actually prejudiced by the lack of process afforded to
him." Id. at 327. Arellano-Garcia cannot demonstrate the necessary prejudice to
establish a due process violation. Even if he had preserved the issue, it is indisputable
that his drug trafficking conviction rendered his temporary residence status revocable.

       We reject out-of-hand Arellano-Garcia's assertion that he was denied a full and
fair hearing in the present deportation proceedings. Arellano-Garcia received all the
process that he was due, including a full and fair hearing, because he was statutorily
ineligible to apply for a § 212(c) waiver.

       Finally, Arellano-Garcia asserts that his removal from the United States without
any consideration of the effect this will have on his children, who are citizens of the
United States, violates Article 9 of the United Nations Convention on the Rights of
the Child (CRC), Nov. 20, 1989, 28 I.L.M. 1448, 1460-61. The CRC has not been
ratified by the Senate. See Roper v. Simmons, 125 S. Ct. 1183, 1199 (2005)
(recognizing that every country in the world has ratified the CRC except for the
United States and Somalia). Congress has clearly expressed in the INA its intent to
remove certain aliens, as in this instance, without a separate consideration of the
impact of that removal upon the alien's children, and we need not consider
international law. See Bradvica v. I.N.S., 128 F.3d 1009, 1014 n.5 (7th Cir. 1997)
(stating "international law is not applicable in domestic courts where there is a
controlling legislative act").

      For the reasons stated, we deny Arellano-Garcia's petition for review.
                       ______________________________




                                           -7-